Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 1 of 26 PageID #: 169




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

  ______________________________
  PEDRO ALVAREZ, JR.             |
                 Plaintiff       |
                                 |
  vs.                            |               C.A. No.: 1:19-cv-00392-WES-PAS
                                 |
  TOWN OF BURILLVILLE;           |
  COL. STEPHEN C. LYNCH          |
  Of the Burrillville Police     |
  Department                     |
                 Defendants      |
  ______________________________|

       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND IN SUPPORT OF
              PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

  Introduction
         This case is not difficult. The Second Amendment to the United States Constitution and

  Article 1, Section 22 of the Rhode Island Constitution secure a right to carry arms for lawful

  purposes, including, but not limited to, self-defense. Defendants refusing to acknowledge that in

  Rhode Island, carrying arms is a statutory and constitutional right, contrary to both Rhode Island

  and Federal law, summarily revoked Plaintiff’s previously issued concealed carry permit based

  on social media pictures depicting the Plaintiff peacefully posing with individuals who had been

  indicted for certain crimes. Prior restraints on constitutionally-protected conduct cannot allow

  regulators unbridled discretion in choosing who may exercise the right. Moreover, when a

  regulator revokes a permit, basic principles of due process and fundamental fairness dictate that

  the decision must be undertaken with sufficient process to protect against erroneous or arbitrary

  decisionmaking. Here the implementation of Rhode Island’s Firearms Act by Burrilville

  officials, violates these basic prior restraint and due process standards.



                                                    1
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 2 of 26 PageID #: 170




  The Regulatory Framework

          Rhode Island criminalizes the unlicensed public carry of a pistol or revolver. See R.I.

  Gen. Laws 1956 § 11-47-8(a) (“. . . Every person violating the provision of this section shall,

  upon conviction, be punished by imprisonment for not less than one nor more than ten (10)

  years, or by a fine up to ten thousand dollars ($10,000), or both . . .”) There is a two tiered

  licensing scheme in place to seek the requisite permit. The Attorney General, is empowered, at

  his discretion, under § 11-47-18 to issue pistol permits “. . . upon a proper showing of need . . . .”

  In contrast to the permit available through the Attorney General, the General Laws provide in

  pertinent part that:

                   The licensing authorities of any city or town shall, upon application
                   of any person twenty-one (21) years of age or over having a bona
                   fide residence or place of business within the city or town, or of any
                   person twenty-one (21) years of age or over having a bona fide
                   residence within the United States and a license or permit to carry a
                   pistol or revolver concealed upon his or her person issued by the
                   authorities of any other state or subdivision of the United States,
                   issue a license or permit to the person to carry concealed upon his
                   or her person a pistol or revolver everywhere within this state for
                   four (4) years from date of issue, if it appears that the applicant has
                   good reason to fear an injury to his or her person or property or has
                   any other proper reason for carrying a pistol or revolver, and that he
                   or she is a suitable person to be so licensed.

  § 11-47-11(a).


          In Rhode Island, firearms law is the exclusive providence of the State. The General

  Assembly has expressly preempted the field. See § 11-47-58 (“The control of firearms,

  ammunition, or their component parts regarding their ownership, possession, transportation,



                                                     2
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 3 of 26 PageID #: 171




  carrying, transfer, sale, purchase, purchase delay, licensing, registration, and taxation shall rest

  solely with the state, except as otherwise provided in this chapter.”)

           As the Rhode Island Supreme Court has observed, "[t]wo separate and distinct licensing

  procedures are set forth in the Firearms Act." Mosby Devine, 851 A. 2d 1031, 1047 (2004). We

  observed that the licensing procedure in § 11-47-18, which was at issue in Mosby, "provides for

  the discretionary grant of a firearms license by the [D]epartment [of the Attorney General] `upon

  a proper showing of need' . . . ." Gadomski v. Tavares, 113 A. 3d 387, 389-390 (2015) (quoting

  Mosby, 851 A.2d at 1047). “In contrast,” noted the court “§ 11-47-11, which grants local

  officials the power to issue licenses, "is mandatory—an applicant who meets the criteria set forth

  in § 11-47-11 is entitled to a gun permit."” Id. (quoting Mosby, 851 A.2d at 1047). Once a permit

  has been duly issued it may only be revoked for “just cause at any time by the authority granting

  it . . . . ” § 11-47-13.

  Facts and Procedural Posture

           Plaintiff Pedro Alvarez Jr. is a resident of the Harrisville village of the Town of

  Burillville Rhode Island. SOF 11. On or about December 21, 2016, Plaintiff submitted his

  application to carry a concealed pistol to Colonel Lynch. SOF 3. Mr. Alvarez completely and

  truthfully completed his application. SOF 27. Consistent with Burillville’s application and

  policy, Burillville undertook an extensive background check of the Plaintiff. SOF 4, 24. Having

  successfully completed the background checks Mr. Alvarez was approved and issued a

  concealed carry permit on or about January 25, 2017. SOF 5.




  1
      “SOF” refers to the LR Cv56 Statement of Disputed Facts.

                                                     3
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 4 of 26 PageID #: 172




         Approximately 17 months later, on or about May 22, 2018 Col. Lynch was made aware,

  by his son, a detective in the Rhode Island State Police of the existence of pictures from Mr.

  Alvarez’s allegedly from Mr. Alvarez’ facebook page depicting him in social situations with

  certain individuals identified as member of one of two local biker gangs who had been indicted

  as a result of a recent criminal investigation. SOF 6, 17, 18. Col. Lynch’s son informed Col.

  Lynch that Mr. Alvarez was not a member of either of the gangs. SOF 19.

         The pictures do not depict Mr. Alvarez engaging in any criminal conduct. SOF 28. At the

  time of his application to the present, Mr. Alvarez has been entrusted with saving lives as a

  member of the Harisville Volunteer Fire Department. SOF 29. He had previously passed an

  extensive DCYF background check to serve as a foster parent. SOF 30. He also passed a Rhode

  Island interagency and an interstate III background check as a part of his application process.

  SOF 31.

         Based exclusively on the pictures, on the morning of June 8, 2018, Col. Lynch dispatched

  Lt. Pitts of the Burillville police department to inform Mr. Alvarez that his concealed carry

  permit was revoked and to retrieve Mr. Alvarez’ permit. SOF 32. Lt. Pitts told Alvarez that the

  decision was made and he could not change it. SOF 35. At no time either prior to or after the

  revocation did Col. Lynch notice or offer a hearing for Mr. Alvarez to clarify the record or

  contest his permit revocation. SOF 37. At the time of the revocation, Mr. Alvarez was a sworn

  United States Army recruit. SOF 38. He has subsequently, after passing an FBI background

  check, been granted a secret security clearance and serves as a United States Army Military

  Police Officer. SOF 39. As a federal law enforcement officer, Mr. Alvarez is statutorily granted a

  right to concealed carry. 18 USC § 926B. SOF 40.




                                                   4
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 5 of 26 PageID #: 173




         Mr. Alvarez has long prepared for a career in law enforcement. Since having his permit

  revoked, Mr. Alvarez has inquired of hiring police department personnel who have regularly told

  him that having had a permit revoked would constitute a black mark that would make getting

  hired much more difficult. SOF 41. At his deposition in connection with this matter, Col. Lynch

  admitted as much and indicated that he would not hire an applicant in Alvarez’ position. SOF 42.

  Accordingly, Mr. Alvarez brought the instant action challenging the unlawful revocation of his

  Rhode Island concealed carry permit.

  The Second Amendment claim

         The Second Amendment provides that "the right of the people to keep and bear arms,

  shall not be infringed." U.S. Const. amend. II. "[I]t is clear that the Framers and ratifiers of the

  Fourteenth Amendment counted the right to keep and bear arms among those fundamental rights

  necessary to our system of ordered liberty." McDonald v. City of Chicago, Ill., 561 U.S. 742,

  778 (2010).

         The appropriate analytical framework with which to weigh Second Amendment claims is

  a subject of much debate among the Circuit Courts. Relying on the approach taken in District of

  Columbia v. Heller (Heller I), 554 U.S. 570, 634 (2008), some Circuits have analyzed the

  original understanding of the Second Amendment's text and the historical understanding of the

  right’s scope. Heller at 626-627. See also Wrenn v. District of Columbia, 864 F.3d 650, 665

  (D.C. Cir. 2017); Moore v. Madigan, 702 F. 3d 933, 934 (7th Cir. 2012); Gowder v. Chicago,

  923 F.Supp.2d 1110, 1123 (N.D. Ill. 2012).


         In contrast, other courts have applied what at least once U.S. District Court judge has

  described as "a tripartite binary test with a sliding scale and a reasonable fit." Duncan v. Becerra,



                                                    5
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 6 of 26 PageID #: 174




  265 F.Supp.3d 1106, 1117 (S.D. Cal. 2017), aff'd, 742 Fed.Appx. 218 (C.A.9 2018).

  Summarizing this approach, the judge explained,

                 For a Second Amendment challenge, the Ninth Circuit uses what
                 might be called a tripartite binary test with a sliding scale and a
                 reasonable fit. In other words, there are three different two-part
                 tests, after which the sliding scale of scrutiny is selected. Most
                 courts select intermediate scrutiny in the end. Intermediate
                 scrutiny, in turn, looks for a "reasonable fit." Courts in other
                 circuits tend to also use some variation of a multi-part test with the
                 result that intermediate scrutiny is applied to gun restrictions. It is,
                 unfortunately, an overly complex analysis that people of ordinary
                 intelligence cannot be expected to understand. These complicated
                 legal tests, which usually result in Second Amendment restrictions
                 passing an intermediate scrutiny test (a test that is little different
                 from a rational basis test), appear to be at odds with the simple test
                 used by the Supreme Court in Heller.

  Duncan v. Becerra, 265 F.Supp.3d 1106, 1117 (S.D. Cal. 2017), aff'd, 742 Fed.Appx. 218

  (C.A.9 2018). Heller expressly rejected an "interest-balancing inquiry, with the interests

  protected by the Second Amendment on one side and the governmental public-safety concerns

  on the other . . ." Heller at 689, (BREYER, J., dissenting.) The right to keep and bear arms is not

  the only Constitutional right that has controversial public safety implications. All the

  Constitutional provisions that impose restrictions on law enforcement and inhibit the prosecution

  of crimes fall into the same category. McDonald, 561 U.S. at 783 (collecting cases where those

  likely guilty of a crime are set free because of constitutional rights). Nevertheless, courts

  applying this approach generally employ an interest balancing that examines "how close the law

  comes to the core of the Second Amendment right" and "the severity of the law's burden on the

  right." United States v. Chovan, 735 F.3d 1127, 1136 (C.A.9 2013).

         Arguing that Plaintiff’s reliance on Heller is misplaced, Defendants point to two Circuit

  Court decisions, Peterson v. Martinez, 707 F.3d 1197, 1212 (10th Cir. 2013) and Peruta v. Cnty.


                                                    6
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 7 of 26 PageID #: 175




  Of San Diego, 824 F.3d 919, 942 (9th Cir. 2016), that apply the interest balancing approach to

  conclude that concealed carry rights are outside the scope of the Second Amendment’s

  protections. 2 But regardless of which analytical framework the court adopts the Circuit Courts

  are deeply split on the questions of whether and to what extent the Second Amendment protects a

  right to concealed carry. Thus, in Wrenn v. District of Columbia, 864 F.3d 650, 665 (D.C. Cir.

  2017) applying the Heller textual and historical analysis approach the D.C. Circuit invalidated a

  “good reason” requirement for the issuance of concealed carry permits within the district where

  open carry was otherwise banned because the “good reason” requirement impermissibly

  burdened the Second Amendment rights of individuals. Id. at 663. The court held that restrictions

  on the manner of bearing arms were permissible, but that “the law must leave responsible, law-

  abiding citizens some reasonable means of exercising” the right. Id. See also Moore v. Madigan,

  702 F. 3d 933, 934 (7th Cir. 2012) (striking down Chicago’s ban on carrying a gun ‘ready to

  use’). Notably, in a case that is difficult to square with Peruta v. Cnty. Of San Diego, 824 F.3d at

  942, a 9th Circuit panel recently held that where concealed carry was prohibited in Hawaii, open

  carry must be permitted. See Young v. Hawaii, 896 F.3d 1044 (9th Cir. 2018) (pending en banc

  argument to occur the week of 9/21/2020).

         Defendants point to the First Circuit’s decision in Hightower v. City of Boston, 693 F. 3d

  61, 74 (2012), for the proposition that “[t]he ability for a licensing authority to determine the

  unsuitability of a particular individual does not violate Second Amendment rights where a




  2
   While it is true that the Peterson Court concluded that concealed carry was outside the scope of
  Second Amendment protection, that court conducted its analysis on the assumption that Open
  Carry was available throughout Colorado, as it expressly declined to consider the concealed
  carry licensing scheme in light of a local ordinance that prohibited open carry. As such, the
  Peterson Court’s analysis presumes a right of Open Carry while addressing the scope of Second
  Amendment protection for concealed carry. See Peterson, 707 F.3d at 1208.
                                                    7
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 8 of 26 PageID #: 176




  licensing authority revoked a concealed carry license on the grounds that an individual was

  deemed unsuitable for such a license.” Defendants Town of Burillville and Col. Stephen Lynch’s

  Memorandum of Law in Support of Their Motion for Summary Judgment (“Defendant’s

  Memo”) at 5. Defendants read Hightower far too broadly. After a former Boston Police officer

  resigned from the police force, her unrestricted concealed carry permit was revoked when it was

  determined she lied on her permit application. Hightower v. City of Boston, 693 F. 3d 61, 74

  (2012).

                   Hightower attacks many provisions of the statute, but her key
                   focus is on what she contends is the inherent subjectivity of the
                   "suitability" requirement and its inadequacy as a standard.
                   However, Hightower's license was not revoked because of a
                   general finding that she was not "suitable," but rather because of a
                   particular determination that she "completed the application form
                   untruthfully."

  Id at 693 F. 3d 74. Hightower thus stands for the uncontroversial proposition that an applicant for

  concealed carry permits may constitutionally be determined to be unsuitable when they lie on the

  application. Id. Hightower’s holding was so straightforward that the court declined to specify an

  applicable level of scrutiny.

                   We conclude that the revocation of a firearms license on the basis
                   of providing false information as to the existence of pending
                   complaints or charges on the firearms license application form is
                   not a violation of the Second Amendment in this case. . . Her claim
                   fails whatever standard of scrutiny is used, even assuming there is
                   some Second Amendment interest in carrying the concealed
                   weapons at issue.

  Id at 693 F. 3d 74
            The First Circuit has since clarified its analytical approach, at least with respect to

  determinations of need or purpose in exercising a Second Amendment right. In upholding a so

  called “need” requirement for the issuance of concealed carry licenses in certain Massachusetts


                                                       8
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 9 of 26 PageID #: 177




  municipalities, the First Circuit recently undertook a historically informed interest balancing

  approach. Gould v. Morgan, 907 F. 3d 659 (1st Cir. 2018). After examining the local history of

  need based permitting in Massachusetts which dated back to the 1830s and observing the

  language in Heller describing the self-defense interest secured by the Second Amendment as

  “most acute” but not exclusively within the home and the Heller court’s declaration that

  prohibitions on carrying firearms in "sensitive places" are "presumptively lawful," 554 U.S. at

  626-27 & n.26 (a pronouncement which would not have been necessary if the right ended at the

  homes front door) the court Gould court concluded that concealed carry is covered by periphery

  of the Second Amendment such “that a law or policy that restricts the right to carry a firearm in

  public for self-defense will withstand a Second Amendment challenge so long as it survives

  intermediate scrutiny.” Gould, 907 F. 3d at 673. Finding that the “good reason” requirement of

  the challenged provisions was substantially related to the interests in public safety, the Gould

  Court upheld the provision finding that “the defendants have forged a substantial link between

  the restrictions imposed on the public carriage of firearms and the indisputable governmental

  interests in public safety and crime prevention.” Id. at 907 F. 3d 674.

  Applying the Second Amendment Tests
         Plaintiff brings an as applied challenge to his license revocation. Plaintiff respectfully

  submits that where, as here, an applicant has an unchallenged, predetermined need to concealed

  carry, the D.C. Circuit’s approach recognizing the “Amendment's core as including a law-

  abiding citizen's right to carry common firearms for self-defense beyond the home (subject again

  to relevant "longstanding" regulations like bans on carrying "in sensitive places")” is the one

  mandated by Heller and the text of the Second Amendment. See Wrenn v. Dist. of Columbia, 864

  F. 3d at 657. As the Wrenn Court notes “[t]his reading finds support in parts of Heller I that

  speak louder than the Court's aside about where the need for guns is "most acute." Id. at Wrenn v.

                                                   9
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 10 of 26 PageID #: 178




   Dist. of Columbia, 864 F. 3d at 657 – 659. Defendants have presented no cases or analysis

   suggesting that restricting an applicant with a state recognized need to carry concealed from

   doing so based merely on the existence of photographs depicting social interactions finds no

   basis in historical or longstanding regulations of the right. Certainly, there are no longstanding

   historical restrictions on a citizens carry rights based on their social interactions or social media

   posts. Particularly so when said social interactions are not part of a joint criminal enterprise or

   when those posts do nothing to suggest criminality or violence. Moreover, such an approach

   risks tremendously overbroad burdens on the right. For this reason, even if this court settles on

   intermediate scrutiny as the appropriate standard, Plaintiff must prevail. Allowing a local official

   unfettered discretion to determine suitability unconnected to any discernable standard risks both

   an alarmingly overboard restriction that fails to meet the “reasonable fit” described by the First

   Circuit. Gould, 907 F. 3d at 674. In assessing this fit,” a perfect match is not required” but must

   be "a reasonable fit... such that the law does not burden more conduct than is reasonably

   necessary." Id. Unlike the needs based determination, state and federal law provide a panoply of

   criteria by which a suitability determination is to be evaluated, but social contacts are not among

   them.

           Here Mr. Alvarez’ need for a concealed carry arm is undisputed. Instead, Col. Lynch

   claims unlimited discretion to deny Plaintiff his concealed carry rights because he has

   determined, based on pictures that show Mr. Alvarez, who has no criminal history or other

   disqualifying factors under state law, in a social setting with certain other individuals who have

   been indicted as criminals. But as the Supreme Court has explained, “the very enumeration of the

   right takes out of the hands of government—even the Third Branch of Government—the power

   to decide on a case-by-case basis whether the right is really worth insisting upon.” Heller, 554



                                                     10
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 11 of 26 PageID #: 179




   US at 570. Plaintiff’s challenge here is as applied, not facial. He does not contest that state law

   requires local licensing authorities to make suitability determinations as a condition for the

   issuance of a license to concealed carry under 11-47-11(a). But he contends that this discretion

   must be limited as a matter of both constitutional and statutory law, and that the state has no

   interest in preventing someone with his qualifications and background from exercising a

   concealed carry right.3 The Court in Heller said that "nothing in [its] opinion should be taken to

   cast doubt on longstanding prohibitions on the possession of firearms by felons and the mentally

   ill, or laws forbidding the carrying of firearms in sensitive places such as schools and

   government buildings, or laws imposing conditions and qualifications on the commercial sale of

   arms." Id. at 626-27 These regulatory measures are "presumptively lawful." Id. at 627 n.26;

   accord McDonald, 561 U.S. at 786, (plurality opinion). Even accepting as true, that Defendant

   has a social “association” with members of an outlaw biker gang, an assertion which Plaintiff

   expressly denies. A mere social ‘association’ is insufficient under Heller’s identified categorical

   and locational restrictions. See Heller, 554 US at 627. Human beings are social creatures likely

   to have social contact with hundreds, if not thousands of people over the course of a year. While

   plaintiff does not deny knowledge of or limited social interaction with the individuals identified

   by the Defendants as members of the Thus Riders or Pagans, Plaintiff fully and completely

   contests that such interactions constitute an affiliation, joint venture, membership, or ongoing

   criminal association with the identified members. Moreover,

           Unsurprisingly given the guidance provided in Heller about the types of restrictions that

   are presumptively lawful, Plaintiff’s counsel was not able to identify any cases addressing an

   instance where the government claimed the authority to deny citizens concealed carry rights


   3
    Plaintiff further contends that this description must be limited not only under the Second Amendment to the
   Untied States Constitution, but that it both must be and is

                                                          11
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 12 of 26 PageID #: 180




   based on a mere social contact. Such a broad claim is far afield. See Id. But even where the

   Supreme Court has suggested presumptive validity of certain types of restrictions, Courts have

   recognized that proper tailoring requires the government to substantiate its claim that a particular

   scope of restriction sufficiently advances the governmental interest. Thus for example, in U.S. v.

   Carter the 4th circuit, “applying the intermediate scrutiny standard that Congress had an

   important objective for enacting § 922(g)(3) to reduce gun violence, and might have reasonably

   served that objective by disarming drug users and addicts,” vacated a judgment and remanded

   for further proceedings where “the government failed to make the record to substantiate the fit

   between its objective and the means of serving that objective. 669 F.3d 411 (4th Cir. 2012).” So

   too here, the Defendants present no evidence that suggests that those who have social contacts

   with gang members proportionally advances the goal of reducing gun violence. Id. at 419.

          Col. Lynch heard no evidence nor made any findings of fact, nor is there an evidentiary

   basis to support the contention that Mr. Alvarez had an “affiliation” with any gang or gang

   members as asserted by the Defendants in their Motion for summary judgment. Contrary to the

   Chief’s contention the pictures are insufficient to establish that Mr. Alvarez had an “affiliation”

   with the individuals depicted in the images nor that the extent of any relationship or interactions

   he may have had with such individuals. Similarly, the images reveal nothing about when they

   were taken or the length of time Mr. Alvarez had an interaction with the other individuals

   depicted. The pictures reveal nothing about Mr. Alvarez’ knowledge about the depicted

   individuals character or activities, criminal or otherwise and the images certainly fail to

   substantiate that Mr. Alvarez had an affiliation, joint venture, membership, or other criminal

   connection with the other individuals depicted. Certainly nothing in the images is sufficient to

   transmogrify his outstanding record as a citizen into one of someone unsuitable to exercise his



                                                    12
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 13 of 26 PageID #: 181




   concealed carry rights. The pictures reveal nothing about Mr. Alvarez that can justify impeding

   his right to concealed carry. Given that review must consist of some degree of scrutiny beyond

   mere rational basis, Defendant cannot prevail regardless of what level of scrutiny this court

   ultimately applies. Gould, 907 F. 3d at 673 See id. at 628 n.27, (“the Court [Supreme Court has]

   made clear that rational basis review would not be sufficient.”) Even if the claim to regulate

   based on social interactions only burdens an exercise of the right’s periphery, Social interactions

   simply not a presumptively lawful ground on which to burden a Second Amendment claim, and

   the Defendants have made no showing of “a substantial link between the restrictions imposed . . .

   and the indisputable governmental interests in public safety and crime prevention.” Gould at 907

   F. 3d 674.

   Defendants erroneously conflate Plaintiffs claim under the Second Amendment to the
   United States Constitution with his claim under Article I, Section 22 of the Rhode Island
   Constitution.
          The Defendants mistakenly conflate Plaintiff’s claims under the Second Amendment to

   the United States Constitution with his claim under Article I, Section 22 of the Rhode Island

   Constitution. Article 1, Sec. 22 of the Constitution of the State of Rhode Island provides “The

   right of the people to keep and bear arms shall not be infringed.”

          While this right is similar to that guaranteed by the Second Amendment, it goes further.

   The Rhode Island Supreme Court has explained that shall issue provisions of R.I. Gen. Laws §

   11-47-11 are required to protect the Article 22 rights of Rhode Islanders. “Because anyone who

   meets the conditions of § 11-47-11 is entitled to a gun permit, this mandatory requirement

   supplies the necessary safeguards to the right to bear arms in this state and vindicates the rights

   set forth in art. 1, sec. 22, of the Rhode Island Constitution.” Mosby, 851 A. 2d at 1048. Indeed,

   the Rhode Island Supreme Court itself has specifically drawn a distinction between the

   mandatory permits under § 11-47-11 and the discretionary permit under § 11-47-18 noting that

                                                    13
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 14 of 26 PageID #: 182




   with respect to discretionary licensing statues like § 11-47-18. Cf. Peterson v. Martinez, 707

   F.3d 1197, 1212 (10th Cir. 2013) and Peruta v. Cnty. Of San Diego, 824 F.3d 919, 942 (9th Cir.

   2016) (applying interest balancing approach to conclude that concealed carry rights are outside

   the scope of the Second Amendment’s protections).

          Although Rhode Island law does not define the term “unsuitable” there are certain

   individuals who are categorically disqualified as a matter of law. See §§ 11-47-5, 11-47-6, 11-

   47-7, and 11-47-15 The Rhode Island Supreme Court has been clear that the exercise of

   discretion by a licensing official under 11-47-11(a) cannot constitutionally be carte blanche to

   decide who may exercise their constitutional rights. Mosby at 851 A.2d at 1051. Instead the

   Rhode Island Supreme Court has emphasized that "[a]s a matter of policy, this Court will not

   countenance any system of permitting under the Firearms Act that would be committed to the

   unfettered discretion of an executive agency." Gadomski v. Tavares, 113 A. 3d 387 (quoting

   Mosby, 851 A.2d at 1050). To do so, explained the Gadomski Court, would render “rights

   flowing from article 1, section 22 of the Rhode Island "illusory”. Id. The Gadomski court went

   on to reject the idea that criminal charges which had been dismissed were sufficient to justify a

   concealed carry permit denial. Gadomski, 113 A. 3d. at 392.

          Other courts to consider the suitability requirement have likewise found limits on the

   scope of an administrative suitability determination. For example, faced with a facial challenge

   to Connecticut's suitability requirement, the Court in Kuck v. Danaher, 822 F. Supp. 2d 109, 128

   (D. Ct. 2011), explained that the restriction was not unconstitutionally vague or overbroad

   because the requirement had traditionally been interpreted to require that the applicant must pose

   some appreciable danger to the public and that the determination be based on evidence. 822 F.

   Supp. 2d 109, 128-129. “[A]lthough the term "suitable" as used in Section 29-28(b) is not



                                                   14
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 15 of 26 PageID #: 183




   statutorily defined, Connecticut courts have made clear that the purpose of imposing a suitability

   requirement is to ensure that persons who potentially would pose a danger to the public if

   entrusted with a handgun do not receive a permit.” While this is most likely to occur in instances

   where individuals have a record of criminal behavior, it is conceivable, for example, that a

   finding of unsuitability might also be premised upon discovery of evidence that an applicant had

   a history of dangerous instability such that they had been banned from a shooting range for

   repeated failure to follow safety protocols, particularly if that fact were combined with some

   other evidence of continuing erratic, unsafe, or uncontrollable behavior. Moreover, under the

   doctrine of constitutional avoidance, the ordinary rule that statutes are to be read to avoid serious

   constitutional doubts, if that course is possible, Jones v. United States, 529 U.S. 848, 857 (2000),

   and here it is readily possible.

           Contrary to the Defendants apparent contention that Rhode Island’s firearms licensing

   authorities enjoy wide discretion to revoke a permit, the just cause requirement of the Firearms

   Act’s Section 11-47-13, especially as informed by the requirements of the Second Amendment

   and Article I, Section 22 of the Rhode Island Constitution, must serve as a real limitation on the

   Licensing Authority’s discretion. Accordingly, even if the Defendants claimed authority satisfies

   intermediate scrutiny, it exceeds the authority vested in local licensing officials under R.I. G.L. §

   11-47-11(a) as properly cabined by Article I, Section 22 of the Rhode Island Constitution

   because to permit a revocation based on the mere social contacts of a permit carrier would render

   the right illusory.

   Once issued, a Rhode concealed carry permit is a constitutionally cognizable property
   interest.
           To have a property interest in the constitutional sense, the Supreme Court has held, it is

   not enough that one has an abstract need or desire for a benefit or a unilateral expectation.


                                                    15
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 16 of 26 PageID #: 184




   Instead someone asserting a constitutionally cognizable property right must “have a legitimate

   claim of entitlement” to the benefit. Board of Regents v. Roth, 408 U.S. 564, 577 (1972).

   “Property interests, of course, are not created by the Constitution. Rather, they are created and

   their dimensions are defined by existing rules or understandings that stem from an independent

   source such as state law—rules or understandings that secure certain benefits and that support

   claims of entitlement to those benefits.” Id. Applying this maxim, the Rhode Island Supreme

   Court has made clear that under Rhode Island Law, licenses granted by the government represent

   property. Leone v. Town of New Shoreham, 534 A. 2d 871, 874 (1987) (citing Sanderson v.

   Village of Greenhills, 726 F.2d 284, 286 (6th Cir.1984)).

          Pointing Haeker v. Linder, 2016 U.S. Dist. LEXIS 96087 *12 (D. Mont., July 22, 2016),

   Defendants argue that the broad discretion granted to the Montana sheriff who revoked the

   Haeker plaintiff’s concealed carry permit when a third party filed a protection order against him

   stands for the proposition that even in ‘shall issue’ jurisdictions licensing official’s discretion

   defeats a claim of entitlement consistent with a 14th Amendment property right. But Haeker is an

   outlier. Courts in ‘shall issue’ statues generally have ruled that eligible applicants do have a

   property right in the retention of a permit. See, e.g., Caba v. Weaknecht, 64 A.3d 39 (Pa. Comm.

   Ct. 2013) (reviewing case law and concluding that a permit holder “was entitled to procedural

   due process protections when the Sheriff revoked his license”); DeBruhl v. Mecklenburg Cnty.

   Sherrif’s Off., 815 SE 2d 1, 6 (N.C. Ct. App. 2018) (“Because the statute does not give the local

   sheriff unfettered, unassailable discretion in the issuance of permit renewals, an applicant enjoys

   a legitimate claim of entitlement to renewal so long as the enumerated criteria have been

   satisfied”) Rhode Island licenses may only be revoked for “just cause.” R.I. Gen Laws § 11-47-

   13. In contrast, because Montana already extended the right to open carry without a permit, even



                                                     16
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 17 of 26 PageID #: 185




   though the concealed carry statute was purportedly “shall issue” the discretion exercised by the

   Sheriff in that case is much more akin to the broad discretion excised by the Rhode Island

   Attorney General under R.I. Gen Laws § 11-47-18. In sharp contrast, North Carolina has

   recognized that revocation of a previously issued concealed carry permit does in fact trigger due

   process protections.

          Rather than a grant of broad discretion, the ‘just cause’ requirement is a real and

   substantial limitation on licensing authorities’ discretion. The U.S. Supreme Court has

   specifically found that state rights dependent on a “for cause” determination, trigger due process

   requirements. Thus, for example, where state court holdings required that private utilities

   terminate service only for cause (such as non-payment of charges), then a utility is required to

   follow procedures to resolve disputes about payment or the accuracy of charges prior to

   terminating service. Memphis Light, Gas & Water Div. v. Craft, 436 U.S. 1 (1978); The High

   Court has gone so far as to note that “[t]he hallmark of property, . . . is an individual entitlement

   grounded in state law, which cannot be removed except "for cause." Logan v. Zimmerman Brush

   Co., 455 U.S. 422, 428-433 (1982) (quoting Memphis Light, 436 U.S. at 1); See, also e.g., Barry

   v. Barchi, 443 U. S. 55 (1979) (horse trainer's license protected); Mathews v. Eldridge, 424 U. S.

   319 (1976) (disability benefits); Goss v. Lopez, 419 U. S. 565, 419 U. S. 573-574 (1975) (high

   school education); Connell v. Higginbotham, 403 U. S. 207 (1971) (government employment);

   Bell v. Burson, 402 U. S. 535 (1971) (driver's license); Goldberg v. Kelly, 397 U. S. 254 (1970)

   (welfare benefits).

          The Defendants attempts to rely upon Board of Regents v. Roth, 408 U.S. 564, 577

   (1972) to defeat Plaintiff’s claim of a property right is misplaced. Unlike in the case at bar,

   where the plaintiff seeks to assert his due process rights with respect to a current and ongoing



                                                     17
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 18 of 26 PageID #: 186




   (prior to revocation) interest, in Roth, the claimant’s asserted interest was in a new employment

   contract after the expiration of his one year contract. Cf. Perry v. Sindermann, 408 U.S. 593, 601

   (1972) (Due process applied where “existing rules or understandings” were deemed to have the

   characteristics of tenure, and thus provided a legitimate expectation of reemployment).

          Defendants’ attempts to argue for a “closely regulated field” exception to the due process

   clause is similarly misplaced. No such exception exists. Instead the United States Supreme Court

   has been very clear, “[o]nce licenses are issued . . . their continued possession may become

   essential in the pursuit of a livelihood. Suspension of issued licenses thus involves state action

   that adjudicates important interests of the licensees. In such cases the licenses are not to be taken

   away without that procedural due process required by the Fourteenth Amendment.” Sniadach v.

   Family Finance Corp., 395 U.S. 337 (1969); Goldberg v. Kelly, 397 U.S. 254, (1970). This is but

   an application of the general proposition that relevant constitutional restraints limit state power

   to terminate an entitlement whether the entitlement is denominated a 'right' or a 'privilege.'

   Sherbert v. Verner, 374 U.S. 398 (1963) (disqualification for unemployment compensation);

   Slochower v. Board of Higher Education, 350 U.S. 551 (1956) (discharge from public

   employment); Speiser v. Randall, 357 U.S. 513 (1958) (denial of a tax exemption); Goldberg,

   397 U.S. 254 (withdrawal of welfare benefits); Guillemard-Ginorio v. Contreras-Gómez, 490

   F.3d 31, 40 (1st Cir. 2007) (The revocation or suspension of an insurance license without a pre-

   deprivation hearing violates procedural due process). Because Rhode Island officials lack the

   discretion to deny a permit under 11-47-11(a), in contrast to the broad discretion they enjoy

   under 11-47-18, a concealed carry permit issued pursuant to 11-47-11-(a) is a property right that

   triggers due process protections.




                                                    18
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 19 of 26 PageID #: 187




   Once issued, a Rhode concealed carry permit is a constitutionally cognizable liberty
   interest.
          As with the Property interest analysis, the rights and statuses that rise to the level of

   "liberty" interests are not susceptible of exhaustive recitation, or easy definition. See Paul v.

   Davis, 424 U.S. 693, 710, (1976) ("It is apparent from our decisions that there exists a variety of

   interests which are difficult of definition but are nevertheless comprehended within the meaning

   of either `liberty' or `property' as meant in the Due Process Clause.")." However, the Supreme

   Court has emphasized that “in a Constitution for a free people, there can be no doubt that the

   meaning of `liberty' must be broad indeed." Bd. of Regents v. Roth, 408 U.S. 564, 572, (1972).

   "Broad" is certainly an apt description, given how the United States Supreme Court once

   illustrated the liberty protected by the Due Process Clause:

                  Without doubt, it denotes not merely freedom from bodily restraint
                  but also the right of the individual to contract, to engage in any of
                  the common occupations of life, to acquire useful knowledge, to
                  marry, establish a home and bring up children, to worship God
                  according to the dictates of his own conscience, and generally to
                  enjoy those privileges long recognized ... as essential to the orderly
                  pursuit of happiness by free men.

   Meyer v. Nebraska, 262 U.S. 390, 399 (1923).

          Indeed, the Board of Regents v. Roth Court itself addressed (at least tangentially) whether

   future employment prospects could present a liberty interest sufficient to engage due process

   requirements. 408 U.S. at 564. As it turned out, the State had not stigmatized Mr. Roth, but the

   Court observed that if it had done so, "this would be a different case" because "[t]here might be

   cases in which a State refused to re-employ a person under such circumstances [such] that

   interests in liberty would be implicated." Id. at 573. Even Paul itself did not preclude the loss of


                                                     19
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 20 of 26 PageID #: 188




   future employment opportunities from serving as the "plus": "Finally, it is to be noted that this is

   not a case where government action has operated to bestow a badge of disloyalty or infamy, with

   an attendant foreclosure from other employment opportunity." Paul, 424 U.S. at 705-06, 96 S.Ct.

   1155 (quoting Cafeteria Workers v. McElroy, 367 U.S. 886, 898 (1961)).

          Government-imposed stigmas affect liberty interests when the State requires a Criminal

   History Search as a condition to government benefits, employment, or the exercise of certain

   rights. See, e.g., Humphries v. County of Los Angeles. 554 F.3d 1170 (9th Cir. 2009)

   (considering the due process implications of being listed on California's Child Abuse Central

   Index ("CACI")), rev'd on other grounds sub nom Los Angeles v. Humphries, 562 U.S. 29

   (2010); See also, Valmonte v. Bane, 18 F.3d 992 (2d Cir. 1994) (finding a sufficient stigma plus

   to trigger a liberty interest where “[plaintiff] is not going to be refused employment because of

   her reputation; she will be refused employment simply because her inclusion on the list results in

   an added burden on employers who will therefore be reluctant to hire her.")

          Here, the permanent record of a concealed carry permit revocation falls into the carveout

   recognized by Paul. 424 U.S. at 705-06. Plaintiff has due process right to avoid the stigma

   attendant a revocation of his concealed carry permit. Applications for employment as a police

   officer regularly seek to identify and weed out applicants who have had concealed carry permits

   revoked. Ex. 2, Affidavit of Pedro Alvarez Jr. Patrolmen employed by recruiting departments

   have told Mr. Alvarez that a revocation would constitute a “Black Mark” on his application. Id.

   Indeed, even Col. Lynch recognized that the record of a revocation would constitute a stigma

   that would make it more difficult, if not impossible to obtain work as a police officer as

                  10      Q. Do you believe that it would be more difficult
                  11      for him to be hired as a police officer with a
                  12      revocation on his record?
                  13      A. Yes, sir, I do.

                                                    20
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 21 of 26 PageID #: 189




                  14      Q. Would you ever hire a police officer with a
                  15      revocation on his record?
                  16      A. Not with this fact pattern.

   Deposition of Def. Lynch Tr. 46:1-16.

          This despite the fact that it is work for which Mr. Alvarez, as a military police officer, is

   otherwise eminently qualified. Col. Lynch’s revocation of Mr. Alvarez’s permit therefore works

   exactly as the “badge of . . . infamy” and “attendant foreclosure from other employment

   opportunity” Paul indicated triggered due process protections. 424 U.S. at 705-06. Accordingly,

   because of the extreme consequence of Col. Lynch’s revocation, Plaintiff had a protected liberty

   interest entitled to due process protections.

   Defendants failed to afford Plaintiff a Pre or Post-Deprivation Hearing
          Having determined that Plaintiff had legally cognizable property and liberty interests that

   trigger due process protections, the next question for the court must be what protections are

   required. Mathews, 424 U.S. at 333. “Due process always requires, at a minimum, notice and an

   opportunity to respond.” United States v. Raya-Vaca, 771 F.3d 1195, 1204 (9th Cir. 2014).

   (failure to inform petitioner of the charge against him and to provide him with the opportunity to

   review the sworn statement constituted a violation of petitioner’s due process rights). Moreover,

   the United States Supreme Court “consistently has held that some form of hearing is required

   before an individual is finally deprived of a property interest.” Mathews, 424 U.S. at 333 (1976)

   (citing Wolff v. McDonnell, 418 U.S. 539, 557-558 (1974)).

          In United States v. Rehlander, 666 F.3d 45 (1st Cir. 2012), The First Circuit made clear:
                   [T]he right to possess arms (among those not properly
                  disqualified) is no longer something that can be withdrawn by
                  government on a permanent and irrevocable basis without due
                  process. Ordinarily, to work a permanent or prolonged loss of a
                  constitutional liberty or property interest, an adjudicatory hearing,
                  including a right to offer and test evidence if facts are in dispute, is
                  required.

                                                     21
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 22 of 26 PageID #: 190




          Id. at 48.
          Plaintiff concedes that there are circumstances, like when a permit holder has been

   charged with a new crime of violence, where summary revocation with attendant post-revocation

   process is the appropriate response. Thus, for example in Hightower the First Circuit failed to

   find a due process violation where a Massachusetts statute provided for summary revocation

   with robust post-deprivation process upon the "occurrence of any event that would have

   disqualified the holder from being issued such license or from having such license renewed," or

   that "it appears that the holder is no longer a suitable person to possess such license." Hightower

   v. City of Boston, 693 F. 3d at 84. (quoting Mass. Gen. Laws ch. 140, § 131(f)). Here, however,

   nothing in the record suggests a need to revoke Mr. Alvarez’ permit before holding a hearing on

   the same. The pictures do not represent or depict any criminality on the part of Mr. Alvarez. Nor

   is there even an indication as to when the pictures were originally taken or posted. As such, the

   public interest could have been served just as effectively with a noticed hearing and an

   opportunity to respond.

          More troubling, however, is the lack of post deprivation process afforded to Mr. Alvarez.

   The Defendants erroneously attempt to equate the scheduled June 13, 2018 meeting between

   Plaintiff and Col. Lynch with a post-deprivation hearing. Due process requires the right to be

   heard at a meaningful time. Mathews, 424 U.S. at 333 (1976) The facts simply do not support the

   Defendants contentions that the June 13th Meeting was to be a hearing. Plaintiff was told by

   Lieutenant Pitts that the decision had already be made, it would not be subject to reconsideration,

   and that the only purpose of the meeting was to explain the decision to him. SOF 35. This state

   of affairs was confirmed at the deposition of Col. Lynch when he indicated that he had already

   made up his mind, that he wanted the permit on the morning of June 8th and that he never noticed


                                                   22
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 23 of 26 PageID #: 191




   a post deprivation hearing for the Plaintiff. SOF 32, 37. This was not an opportunity to present

   evidence and be heard, but rather an opportunity to be spoken to. Moreover, the mere fact that

   the Plaintiff could petition the Rhode Island Supreme Court, by writ of Certiorari4, for

   discretionary review of the Chief’s decision is not sufficient process to protect against the

   complete lack of process afforded to Plaintiff before, during, and after his permit was revoked.

   “Certiorari is a prerogative writ and its issuance and the accompanying relief it provides are

   discretionary and not a matter of right. In re: Little, 237 A.2d 325, 328 (RI 1968). Such a review

   presents no opportunity to correct the administrative record, nor does it provide for an

   opportunity to be heard at a meaningful time and manner. In contrast, the Hightower Court cited

   approvingly Massachusetts provisions that required the district court to hold an evidentiary

   hearing to review license revocations. Hightower, 693 F. 3d at 84. (quoting Mass. Gen. Laws ch.

   140, § 131(f)).

          Indeed, the Rhode Island Supreme Court has itself suggested that due process requires an

   evidentiary hearing on permits denied under 11-47-11(a), the state’s shall-issue licensing

   provision. Importantly, no Rhode Island law provides for process to review a license revocation.

   Though the Rhode Island Supreme Court in Mosby v. Devine, 851 A.2d 1031 (2004), did

   establish that certain decisions under the Rhode Island Firearms Act are reviewable by petition

   for Certiorari, Mosby was limited to establishing that review of initial licensing determinations

   under the Rhode Island Firearms Act. Id. at n.39. Indeed, the Mosby Court itself suggested that




   4
    Under Rhode Island rule of Appellate Procedure 13, governing the issuance of extraordinary
   writs including a writ of Certiorari requires “a copy of any order or opinion which the petitioner
   seeks to have reviewed and any other parts of the record which may be essential to an
   understanding of the matters set forth in the petition.” (Emphasis added). Yet, the Rhode Island
   Rules of Appellate Procedure makes no provision for discovery or for an applicant like Plaintiff
   here to obtain the record which may be essential.
                                                    23
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 24 of 26 PageID #: 192




   another approach might be needed to challenge a revocation. Id. “There is a crucial distinction

   between being deprived of a liberty one has . . . and being denied a conditional liberty one

   desires." Greenholtz v. Inmates of the Nebraska Penal and Correctional Complex, 442 U.S. 1, 9

   (1979). In recognition of this “crucial distinction” the Mosby Court observed that “a different

   result [from Mosby’s requirement to seek review by Petition for Certiorari] may be reached if the

   Department sought to discontinue or revoke a permit that already had been obtained.” Mosby,

   851 A. 2d at n.39. That time has come. Mr. Alvarez was entitled to a fair opportunity to review

   the administrative record, to challenge negative inferences made against him, and to otherwise

   challenge his permit revocation. He was never afforded that opportunity.

   The Taking Claim
          As Defendants correctly note, where Government has not “explicitly created a property

   right in a permit” the correct analysis focuses on the “degree to which the [government] has

   restrained its own discretion relating to the permit. See Fed. Lands Legal Consortium ex rel.

   Robart Estate v. United States, 195 F.3d 1190, 1197 (10th Cir. 1999) (internal citation omitted).

   Here applying that standard we see that contrary to the Defendants assertions, the Chief’s

   discretion is severely curtailed and restrained. In granting the permit a licensing authority subject

   to R.I. Gen. Laws § 11-47-11 must issue upon a determination that the applicant 1) has a proper

   purpose; 2) is technically qualified; 3) and is not unsuitable. Id. In revoking a permit such a

   revocation may only take place for cause. Whereas the zoning decisions cited by the defendants

   generally permit the contemplation of what’s in the best interest of the community, the licensing

   authorities here are tasked only with determining whether the statutory criteria are satisfied. As

   such, once a license has been issued, revocation of the same for other than cause constitutes a

   compensable taking.



                                                    24
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 25 of 26 PageID #: 193




   A The Conspiracy and First Amendment Claims.

   Defendants Motion for Summary Judgment was filed prior to the completion of discovery in this

   matter. Discovery now having been completed, Plaintiff no longer seeks to press his conspiracy

   claims under 42 USC § 1985(3) or 42 USC § 1986. With respect to Plaintiff’s First Amendment

   claim, Plaintiff only asserts such a claim to the extent Defendants rely on Alvarez’ former dating

   relationship with a sister of an alleged member of one of the subject gangs to substantiate their

   claim of an affiliation and relies upon the cases cited in the Defendants brief for the proposition

   that such an intimate relationship may not form the basis of a governmental sanction.

                                               Conclusion
   For the foregoing reasons, the Plaintiff respectfully requests that this Honorable Court deny the

   Defendants Motion for Summary Judgment and Grant the Plaintiff’s Cross Motion for Summary

   Judgement. Plaintiff respectfully requests that this matter be set down for hearing and argument.


   Plaintiff,
   By his Attorney

   /s/ Matthew Fabisch
   Matthew Fabisch #8017
   664 Pearl St.
   Brockton, MA 02301
   401-324-9344
   Fabisch@Fabischlaw.com




                                  CERTIFICATION OF SERVICE

   I hereby certify that the within document has been electronically filed with the Court on this 31th
   Day of August, 2020 and is available for viewing and downloading from the ECF system. I
   further certify that a true and accurate copy of the within was served by electronic means to:

   Ryan Stys, Esq.

                                                    25
Case 1:19-cv-00392-WES-PAS Document 19-1 Filed 08/31/20 Page 26 of 26 PageID #: 194




   Ryan@desistolaw.com

                                      /s/Matthew Fabisch




                                        26
